April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   ANGELINA TRUONG, INDIVIDUALLY AND A/N/F OF SOPHIA, A MINOR
                         CHILD, Appellant

NO. 14-11-00917-CV                      V.

 BEBE STORES, INC. BOTH INDIVIDUALLY AND D/B/A BEBE SPORT #504 AT
                       THE GALLERIA, Appellee
                         ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on July 19, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.